Title: From James Madison to Thomas Jefferson, 15 March 1800
From: Madison, James
To: Jefferson, Thomas


Dear Sir
March 15. 1800
Since my last I have been favored with the following inclosures—The Bill relating to Electors Ramsay’s oration, the Report on ways & means, a motion by Bingham, and the resolution for excluding the Judges from other offices.
It is not to be denied that the Constn. might have been properly more full in prescribing the election of P: & V. P. but the remedy is an amendment to the Constn: and not a legislative interference. It is evident that this interference ought to be and was meant to be as little permitted as possible; it being a principle of the Const:n. that the two departments should be independent of each other, and dependent on their Constituents only. Should the Spirit of the Bill be followed up, it is impossible to say, how far the choice of the Ex: may be drawn out of the Constitutional hands, and subjected to the management of the Legislature. The danger is the greater, as the Chief Magistrate, for the time being may be bribed into the usurpations by so shaping them as to favor his re-election. If this licenciousness in constructive perversions of the Constitution, continue to increase, we shall soon have to look into our code of laws, and not the Charter of the people, for the form as well as the powers of our Government. Indeed such an unbridled spirit of construction as has gone forth in sundry instances, would bid defiance to any possible parchment securities against Usurpation.
I understand that the general ticket law is represented at Phila. as generally unpopular. I have no reason to believe this to be the fact. On the contrary, I learn that the information collected at Richmond on this subject is satisfactory to the friends of the law.
The ground has been covered for six weeks with snow; and there is still a remnant of it. It has given a very unusual backwardness to all the preparations for the ensuing crops, but we hope for some amends from its influence on the winter grain.
